t c memo united_states tax_court stewart e fason and jana k fason petitioners v commissioner of internal revenue respondent docket no filed date larry v bishins for petitioner jana k fason sergio garcia-pages for respondent memorandum opinion parr judge this case is presently before the court on petitioner jana k fason’s motion for summary_judgment filed date pursuant to rule respondent has not all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the taxable_year in issue unless otherwise indicated filed an objection to the motion and we find that such an objection is unnecessary by statutory notice dated date respondent determined a deficiency in petitioners’ federal_income_tax for the year ended date of dollar_figure and a penalty under sec_6662 in the amount of dollar_figure petitioners jana k fason and stewart e fason hereinafter petitioners or petitioner and mr fason respectively resided in lake worth florida on date the date the petition was filed in their petition petitioners asserted among other things that they properly computed the cost_of_goods_sold reported on their federal_income_tax return and that the bad_debt deduction claimed on their return was allowable on date petitioner moved for leave to amend the petition so she could claim innocent spouse status pursuant to sec_6013 we granted the motion on date petitioner filed a motion for summary_judgment under rule when a motion for summary_judgment is made and supported as provided in the rule an adverse_party may not rest upon mere allegations or denials in his pleadings but his response by affidavits or as otherwise provided in the rule must set forth specific facts showing that there is a genuine issue of fact for trial and if he does not so respond a decision if appropriate may be entered against him rule d however the opposing party need not come forth with affidavits or other documentary_evidence unless the moving party makes a prima facie showing of the absence of a factual issue 61_tc_861 here we are not satisfied that the moving party has made a prima facie case see discussion infra the sole issue presented for summary adjudication is whether petitioner is entitled to innocent spouse relief for taxable_year ended date we hold that she is not entitled to summary adjudication on this issue summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 the existence of any reasonable doubt as to the facts will result in denial of the motion for summary_judgment 63_tc_18 background3 petitioners were married during the entire taxable_year they jointly filed a federal form_1040 individual_income_tax_return for claiming a dollar_figure bad_debt deduction they also reported the income and expenses arising from pc systems a retail computer business on schedule c of their tax_return petitioners reported ending inventory and cost_of_goods_sold for pc systems of dollar_figure and dollar_figure respectively in her notice_of_deficiency respondent determined that dollar_figure of the dollar_figure bad_debt deduction claimed by petitioners was not allowable respondent also determined that petitioners had understated their schedule c ending inventory by dollar_figure and therefore overstated their cost_of_goods_sold by the same amount innocent spouse petitioner claims that she is entitled to innocent spouse relief for the taxable_year as a general_rule spouses who file joint tax returns are jointly and severally liable for federal_income_tax due on their combined incomes as well as for interest on and additions to the tax sec_6013 25_f3d_1289 5th cir affg tcmemo_1993_252 however an innocent spouse may obtain relief from such liability if the the following background findings are made for the sole purpose of resolving the motion sub judice requirements of sec_6013 are satisfied park v commissioner supra to qualify for innocent spouse status the spouse seeking relief must satisfy all of the requirements of sec_6013 sec_6013 provides in pertinent part that if a a joint_return has been made under this section for a taxable_year b on such return there is a substantial_understatement of tax attributable to grossly_erroneous_items of one spouse c the other spouse establishes that in signing the return he or she did not know and had no reason to know that there was such substantial_understatement and d taking into account all the facts and circumstances it is inequitable to hold the other spouse liable for the deficiency in tax for such taxable_year attributable to such substantial_understatement then the other spouse shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such substantial_understatement petitioner has the burden of proving each requirement of sec_6013 rule a 98_tc_28 failure to prove any one of the requirements will preclude the spouse from relief park v commissioner supra pincite 826_f2d_470 6th cir affg 86_tc_228 94_tc_126 affd 992_f2d_1132 11th cir the question whether a taxpayer has established that he or she is entitled to relief as an innocent spouse is one of fact park v commissioner supra pincite petitioner has satisfied the first requirement because she made a joint_return with mr fason for taxable_year the second requirement is that there be a substantial_understatement of tax attributable to grossly_erroneous_items of one spouse sec_6013 a substantial_understatement is any understatement which exceeds dollar_figure sec_6013 in addition relief is not available for spouses whose preadjustment year gross_income is dollar_figure or less unless the liability attributable to the substantial_understatement is greater than percent of that adjusted_gross_income sec_6013 if the preadjustment year adjusted_gross_income is more than dollar_figure relief is available only if the liability is greater than percent of that adjusted_gross_income sec_6013 however if the understatement is attributable to an omission of an item from gross_income the percentage-of- adjusted-gross-income rules discussed above do not apply but the understatement must still exceed dollar_figure sec_6013 there are two types of grossly_erroneous_items any claim of a deduction credit or basis by a spouse in an amount for which there is no basis in fact or law and any item_of_gross_income attributable to a spouse which is omitted from gross_income sec_6013 thus an understatement_of_tax attributable to a deduction is a grossly erroneous item only if the claim of a deduction has no basis in fact or law sec_6013 the phrase no basis in fact or law is not defined in sec_6013 this court however has held a deduction has no basis in law when the expense even if made does not qualify as a deductible expense under well-settled legal principles or when no substantial legal argument can be made to support its deductibility ordinarily a deduction having no basis in fact or in law can be described as frivolous fraudulent or to use the word of the ways_and_means_committee report on the deficit_reduction_act_of_1984 phony 86_tc_758 fn ref omitted to prove that a disallowed deduction has no basis in fact or law an individual seeking innocent spouse status is not entitled to rely on the commissioner’s disallowance of the deduction contained in the notice_of_deficiency without introducing further evidence to establish that the deduction has no basis in fact or law douglas v commissioner supra pincite rampulla v commissioner tcmemo_1993_504 in this case for the bad_debt deduction to be considered grossly erroneous petitioner must prove it had no basis in fact or law rule a petitioner relies solely on respondent’s disallowance of the deduction to prove the lack of a basis in fact or law however respondent’s basis for disallowing the deduction set forth in the notice_of_deficiency does not make self-evident that the deduction lacks a basis in fact or law rather the determination merely states that such expense has not been established as allowable we are unable to conclude on the record before us that petitioner has carried her burden of showing that such deduction lacked a basis in fact or law in addition even if petitioner demonstrated that the deduction lacked a basis in fact or law petitioner has not alleged any facts demonstrating that she meets the percentage-of-adjusted- gross-income rules set forth in sec_6013 see discussion supra p therefore in regard to the bad_debt deduction we conclude that summary adjudication on petitioner’s innocent spouse claim is inappropriate as noted above sec_6013 treats an omission from gross_income as a grossly erroneous item regardless of whether such item had a basis in fact or law since cost_of_goods_sold is subtracted from gross_sales to compute gross_income an overstatement of cost_of_goods_sold is treated as an omission from gross_income and therefore an overstatement of cost_of_goods_sold by itself is considered grossly erroneous in re lilly v internal_revenue_service __ f 3d __ __ 4th cir date lawson v commissioner tcmemo_1994_286 labelle v commissioner tcmemo_1986_602 accordingly in the case at bar the overstatement of cost_of_goods_sold is a grossly erroneous item in addition the understatement arising from such item creates a substantial_understatement because it is in sec_1_61-3 and sec_1_162-1 income_tax regs excess of dollar_figure and the percentage-of-adjusted-gross-income rules do not apply sec_6013 and e although the overstatement of cost_of_goods_sold creates a substantial_understatement of tax attributable to a grossly erroneous item we must examine the remaining elements of sec_6013 ie sec_6013 d to determine whether petitioner can claim innocent spouse status for the liabilities arising from this item the knowledge test under sec_6013 requires a taxpayer to show that at the time of signing a joint_return he or she did not know and had no reason to know of the substantial_understatement of tax on the return a spouse has reason to know of an understatement if a reasonably prudent taxpayer under the circumstances of the alleged innocent spouse at the time of signing the return could be expected to know that the tax_liability stated was erroneous or that further investigation was warranted park v commissioner f 3d pincite citing 509_f2d_162 n 5th cir the primary ingredients of this test are the circumstances which face the taxpayer and whether a reasonable person in the same position would have reason to know that omissions had been made 780_f2d_561 6th cir affg in part and revg in part tcmemo_1984_310 whether an individual had reason to know of a substantial_understatement is generally regarded as a question of fact id 705_f2d_336 8th cir affg tcmemo_1981_466 662_f2d_220 4th cir affg in part and revg in part tcmemo_1980_353 sanders v united_states supra pincite petitioner has alleged certain facts for the purpose of demonstrating that she neither knew nor had reason to know of the substantial_understatement arising from the overstatement of cost_of_goods_sold after considering the facts alleged petitioner’s state of mind is still not established her state of mind is clearly an issue of material fact that is not ripe for summary adjudication to resolve this issue evidence will be required ie direct testimony and cross-examination the facts and circumstances relating to this issue have not yet been adequately developed making this issue inappropriate for summary_judgment see 85_tc_812 63_tc_18 finally petitioner has not set forth facts sufficient to properly address or resolve in her favor the factors we consider in resolving the issue of whether it would be inequitable to hold her liable for the deficiency for the reasons stated herein petitioner’s motion for summary_judgment is denied an appropriate order will be issued
